Citation Nr: 0513556	
Decision Date: 05/18/05    Archive Date: 06/01/05

DOCKET NO.  00-23 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of an injury 
to the groin, to include the left spermatic cord (formerly 
claimed as an inguinal hernia).


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from March 7, 1976, to 
April 1, 1976.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in February 2000 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas.

The Board notes that, in his original claim for VA 
compensation benefits (VA Form 21-526), received by the RO in 
January 2000, the veteran claimed service connection for 
"testicles(s) hernia", incurred during his approximately 25 
days of active duty.  In numerous subsequent statements 
received by the RO, the veteran clarified that he was seeking 
service connection for residuals of an injury to the left 
spermatic cord, stemming from the same incident.  The issue 
on the title page is styled accordingly.

This case was the subject of a Board remand dated in October 
2004.


FINDINGS OF FACT

The veteran sustained a groin injury while on active duty in 
March 1976, to include trauma to the left spermatic cord; 
treatment resulted in progressive improvement; there is no 
post-service medical evidence of any residuals of an in-
service groin injury, to include a left spermatic cord 
disability.


CONCLUSION OF LAW

Service connection for claimed residuals of a groin injury, 
to include a left spermatic cord disability (formerly claimed 
as an inguinal hernia) is not warranted.  38 U.S.C.A. § 1131, 
5107 (West  2002); 38 C.F.R. § 3.303 (2004); Shedden v. 
Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 
Vet. App. 247, 253 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this claim with the enactment of the Veterans 
Claims Assistance Act of 2000 (the VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  These 
provisions redefined the obligations of VA with respect to 
the duty to assist and include an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  The Board concludes that the 
discussions in the February 2000 rating decision, an August 
2002 rating decision, the December 2000 Statement of the 
Case, the October 2003, February 2004, and March 2005 
Supplemental Statements of the Case, and March 2003 and 
November 2004 letters sent to the veteran by the RO, 
adequately informed him of the information and evidence 
needed to substantiate his claim and complied with VA's 
notification requirements. 

The Statement of the Case and Supplemental Statements of the 
Case set forth the laws and regulations applicable to the 
veteran's claim.  An August 2002 RO rating decision informed 
him that his claim was denied because there were no current 
treatment findings or diagnoses of an injury to the left 
spermatic cord, making it clear that a showing of a current 
disability was required to substantiate his claim.  Further, 
March 2003 and November 2004 letters from the RO to the 
veteran informed him of the type of evidence that would 
substantiate his claim (to include a showing of a current 
disability); that he could obtain and submit private evidence 
in support of his claim; and that he could have the RO obtain 
VA and private evidence if he completed the appropriate 
medical releases for any private evidence he wanted the RO to 
obtain.  Additionally, the November 2004 RO letter requested 
that the veteran submit any evidence he knew of in his 
possession.  See 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  Although in much of the 
documentation (to include the Statement of the Case, all 
Supplemental Statements of the Case, the Board's October 2004 
remand of this matter, and VCAA notice letters dated in March 
2003 and November 2004) the issue has been limited to 
entitlement to service connection for an inguinal hernia, the 
veteran has been informed on multiple occasions that a 
showing of a current disability is required in order to 
substantiate his claim for service connection.  Moreover, in 
August 2002 he was explicitly informed by a rating decision 
that the record contained no evidence of a current disability 
attributable to the in-service trauma to the spermatic cord 
and that this was a basis for denial of his claim.  In sum, 
the veteran was notified of the evidence needed to 
substantiate his claim and the avenues through which he might 
obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran has been notified of the requirements 
for service connection for all aspects of his claim, and the 
veteran not specifically alleged any prejudice regarding the 
content deficiencies in notice to him, see Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App.  April 14, 2005), even 
though he has demonstrated acute awareness of these content 
deficiencies on multiple occasions in correspondence dating 
from December 2002 to April 2005.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004)), the U.S. Court of Appeals for 
Veterans' Claims (Court) held that a VCAA notice must be 
provided to a claimant before the "initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  VCAA notice was not provided to 
the veteran before the RO decision that is the subject of 
this appeal.  However, the original RO decision that is the 
subject of this appeal was entered in February 2000, before 
the enactment of VCAA.  Obviously, VA could not have informed 
the veteran of law that did not yet exist.  Moreover, in 
Pelegrini II, the Court also made it clear that where, as in 
this case, notice was not mandated at the time of the initial 
RO decision, the RO did not err in not providing such notice 
complying with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1) because an initial RO decision had already 
occurred.  See also VAOPGCPREC 7-2004.  In addition, the 
Court acknowledged that the VA Secretary could show that the 
lack of a pre-AOJ decision notice was not prejudicial to the 
appellant; the Court noted that the doctrine of harmless 
error is to be used only "when a mistake of the 
administrative body is one that clearly had no bearing on the 
procedure used or the substance of decision reached" 
(quoting Braniff Airways v. CAB, 379 F.2d 453, 466 (D.C. Cir. 
1967) (emphasis added)).  See also 38 U.S.C. § 7261(b); 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004) (There is 
no implicit exemption for the notice requirements contained 
in 38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b) that the Court shall "take due 
account of the rule of prejudicial error").   In this case, 
notice was again provided in November 2004, after which 
additional evidence and argument was received and a 
Supplemental Statement of the Case was issued in March 2005.  
There is no indication or contention that the timing of the 
notice was prejudicial to the appellant.  Any deficits in the 
timing of the notice were cured before the case came to the 
Board and are no more than non-prejudicial error.  Mayfield 
v. Nicholson, supra.  The notice was provided by the AOJ 
prior to the transfer and certification of the appellant's 
case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  After the notice was provided, the 
case was readjudicated and a Supplemental Statement of the 
Case was provided to the appellant.  The appellant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  

Additionally, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  38 
U.S.C.A. § 5103A.  After extensive efforts, the RO has 
obtained many of the veteran's service medical records; it 
appears impossible to prove or determine whether other 
records may have been lost or destroyed, but after the 
extensive efforts of the RO it is clear that if there are any 
additional records, further attempts to obtain them would be 
futile.  See 38 U.S.C.A. § 5103A(b)(3).  With the most recent 
attempt, further evidence documenting the in-service groin 
injury was obtained, so that the fact of the in-service groin 
injury is well-established; there appears to be no further 
need to substantiate the fact of the in-service injury.  The 
RO has requested records from the appropriate branch of the 
service department pursuant to the Board's October 2004 
remand of this matter and the service department has 
indicated that it has provided the available additional 
records.  

The factual matter that this case turns on is whether the 
veteran has a current disability.  In this connection, the 
veteran has not responded to RO requests for evidence of a 
current disability.  The duty to assist in the development 
and the adjudication of a claim is not a one-way street.  
Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996); Zarycki v. 
Brown, 6 Vet. App. 91, 100 (1993); Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  The veteran's failure to respond 
positively or negatively to requests for evidence of a 
current disability over a period of over 5 years constituted 
a failure to cooperate in the development and adjudication of 
his claim, and is a factor in the current disallowance of his 
claim.  

In the case of a claim for disability compensation, the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See § 3 of the VCAA (codified as 
amended at 38 U.S.C. § 5103A(d) (West 2002)); 66 Fed. Reg. at 
45,626-45,627, 45,631 (codified at 38 C.F.R. § 3.159(c)(4)); 
see also Hickson v. West, 12 Vet. App. 247, 253 (1999) ("In 
order to prevail on the issue of service connection . . . 
there must be medical evidence of a current disability 
[citation omitted]; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury."); Pond v. West, 12 Vet. App. 341, 346 (1999) 
("Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.").

Without evidence of a current disability, any effort to 
obtain a medical opinion as to whether a current disability 
is related to the in-service injury would be logically absurd 
and futile.  With no evidence of current disability, and as a 
logical consequence no evidence linking a current disability 
to a disease or injury which began during service or was a 
result of an incident of service, VA was under no duty to 
provide a VA examination in this case.  See 38 U.S.C.A. 
§ 5103A(d); Wells v. Principi, Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  Nonetheless, the RO did seek to 
obtain a medical opinion in June 2002 but found that the 
veteran failed to attend the examination.  In fact, it 
appears that the veteran was incarcerated (according to the 
May 2002 VA examination request report) and as a result only 
a medical opinion had been requested.  However, in the 
absence of any showing of a current disability, the request 
for a medical opinion relating any current disability to 
service was futile and not required by law.  See 38 U.S.C.A. 
§ 5103A(d); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).   

The Board notes that in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America (PVA) v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Federal Circuit made a conclusion similar to 
the one reached in Disabled Am. Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003).  The 
Federal Circuit found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCAA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  However, the recently enacted Veterans Benefits 
Act of 2003 permits VA to adjudicate a claim within a year of 
receipt of the claim.  The provision is retroactive to the 
date of the VCAA, November 9, 2000.  See Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(b), 117 Stat. 2651, 
2673) (Dec. 2003).

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claim, any additional 
development or notification would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(when there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his or her claim, the VCAA does not apply).  The Board finds 
that the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled to the extent possible with regard 
to his claim.  Thus, no additional assistance or notification 
to the appellant is required based on the facts of the 
instant case.  There has been no prejudice to the appellant 
that would warrant a remand, and his procedural rights have 
not been abridged.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Factual Background

Service medical records show that the veteran entered service 
on March 7, 1976.  On March 8, 1976, he was kicked in the 
groin.  He was hospitalized at Ireland Army Hospital on March 
14 and 15, 1976.  He received treatment, to include being 
encouraged to remain in bed and application of an ice pack, 
on March 14.  He remained in bed as ordered.  On March 15, 
1976, he was noted to have slept well with no complaints of 
pain.  The diagnoses were trauma to left spermatic cord, 
mild, and hypoplasia of the left testes.  Progressive 
improvement was also noted and he was found to be ready for 
discharge to light duty for 5 days.  A follow-up clinic note 
dated March 20, 1976 shows that the veteran had tenderness 
around the left testicle; no other abnormalities were noted.  
He was given an additional 5 days of limited duty (no 
vigorous activity).  It was also recorded that the condition 
was temporary and not expected to exceed 90 days and that the 
limitations placed on the veteran would be automatically 
cancelled in 5 days.  He was again seen for pain in the left 
testicle on March 22, 1976.  There is no further service 
medical documentation relating to this injury.  Service 
personnel documentation shows that on April 1, 1976, the 
veteran was discharged from service due to inability to 
adjust to military life.

The RO requested a June 2002 VA medical examination.  A July 
2002 Report of Contact indicates that the veteran failed to 
appear for that examination.  The RO called the VA Medical 
Center to find out if there was any reason the veteran missed 
the examination.  The VAMC informed the RO that the veteran 
was duly informed of the examination but was a no-show.  
However, the May 2002 VA medical opinion request indicates 
that the veteran was incarcerated, and requested only a 
medical opinion without any clearly indicated expectation 
that the veteran would appear for an examination.   

Pursuant to a request from the veteran, he was scheduled for 
a Board hearing in Washington, D.C., in October 2004.  The 
veteran failed to appear for the hearing and, as he also 
failed to provide good cause for his failure to appear or 
request that the hearing be rescheduled, his hearing request 
was deemed withdrawn.  38 U.S.C.A. § 20.702(e) (2004). 

Law and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131.  With chronic disease shown as 
such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

As a lay person, the veteran is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues.  See Espiritu v. Derwinski, 2 Vet. App. 482 (1992); 
Moray v. Brown, 5 Vet. App. 211 (1993). 

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See 38 C.F.R. § 3.102.  When a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).  

Analysis

The Board acknowledges that the veteran sustained a groin 
injury in March 1976, during his brief period of active duty, 
to include trauma to the left spermatic cord.  Treatment 
resulted in progressive improvement and he was placed on 
temporary light duty.  There is no post-service medical 
evidence of any residuals of an in-service groin injury, to 
include a left spermatic cord disability.  

The veteran has been informed many times that his claim is 
denied on the basis that no current disability is shown, and 
over five years after initial submission of his claim, VA has 
still received no competent medical evidence of a current 
disability, which in turn as a matter of logic precludes any 
possible showing of a link between a current disability and 
the in-service injury.  As the veteran has been notified on 
multiple occasions, a showing of a current disability is a 
requirement for a claim for service connection to succeed on 
the merits.  See Shedden v. Principi, 381 F.3d 1163 (Fed. 
Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).  
As to whether the substantiated in-service injury to the 
groin resulted in any manifestly chronic condition, see 38 
C.F.R. § 3.303(b), the Board notes that resultant in-service 
disability was profiled by treating medical professionals as 
temporary.  Absent any competent showing of a current 
disability, the evidence is completely lacking with respect 
to two of the three critical and required elements for 
substantiating a claim for service connection, i.e., a 
current disability and a competent showing that the current 
disability began during service or is related to an incident 
of service.  Id.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application in 
the instant case.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

Entitlement to service connection for claimed residuals of a 
groin injury, to include trauma to the left spermatic cord, 
is denied.



	                        
____________________________________________
	R.F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


